Citation Nr: 1711284	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for basal cell carcinoma, including the right clavicle and associate scarring. 

2.  Entitlement to an increased initial rating for squamous cell carcinoma to include associated scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 



INTRODUCTION

The Veteran had active service from May 1983 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The October 2009 rating decision continued a noncompensable disability rating for basal cell carcinoma, including right clavicle and associated scars pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7833.  At the time of the October 2009 rating decision, the record showed that the basal cell carcinoma involved the left posterior ankle, left inner thigh, right upper arm, left arm, and base of spine.  

The February 2010 rating decision granted service connection for squamous cell carcinoma, and assigned a noncompensable disability rating effective March 6, 2009 pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7818.  At the time of the February 2010 rating decision, the record showed that the basal cell carcinoma involved the sternal notch and right upper arm.  

This case was previously before the Board in January 2014, at which time the claims were remanded for additional development.  In a May 2014 rating decision, the Appeals Management Center (AMC) granted service connection for scars of the posterior neck, rated as 10 percent disabling under Diagnostic Code 7800, as well as scars of the posterior trunk, anterior trunk, left lower extremity, left upper extremity, and right upper extremity, each rated as noncompensable under Diagnostic Code 7802.  The AMC found that the scars were secondary to service-connected basal cell carcinoma, including right clavicle, and that the issues were inextricably intertwined with the claim for an increased rating.  

This case was most recently remanded by the Board in August 2016.  In a November 2016 rating decision, the AMC granted service connection for a residual scar of left lower extremity inner thigh, associated with her service-connected squamous cell carcinoma.  The AMC assigned a 10 percent disability rating under Diagnostic Code 7804.  

In a November 2016 statement, the Veteran indicated that she was satisfied with the 10 disability rating assigned to the residual scar of the left lower extremity.  However, as noted below, the Veteran and her representative asserted that her scars were worse than reflected on the last VA examination and suggested that the scars were painful.  The Veteran's left lower extremity inner thigh scar is rated pursuant to Diagnostic Code 7804, which allows for higher ratings based on the number of painful or unstable scars.  As a veteran is presumed to seek the maximum available benefit for a disability, the Board has resolved this ambiguity in the Veteran's favor, and determined the presently assigned 10 percent disability does not resolve the appeal as to that issue.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The Veteran's most recent VA examination was in April 2014.  Since that time the Veteran has suggested that her scars are worse than reflected on her April 2014 VA examination.  In a June 2014 statement, the Veteran reported that the April 2014 VA examiner did not ask any questions concerning pain or numbness associated with any of her excisions.  In February 2017, the Veteran's representative indicated that the Veteran experienced pain in some of her scars and that the Veteran's April 2014 VA examination was too old to adequately evaluate her disability.  A new VA examination is necessary where there is evidence that a service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board therefore concludes a new VA examination is needed to provide a current picture of the Veteran's service-connected basal cell carcinoma and squamous cell carcinoma, to include associated scars.  

In addition, a VA examination is also needed to ascertain the level of impairment attributable to the Veteran's service-connected skin disability.  The Veteran is currently service-connected for basal cell carcinoma and squamous cell carcinoma with associated scars.  However, the Veteran's treatment records show various diagnoses related to the skin, to include actinic keratosis.  For example, the Veteran's service treatment records and a chronological report of her medical history shows diagnoses of basal cell carcinoma with actinic keratosis during service.  A February 2013 VA dermatology note indicated that a small erythematous papule of the right lower extremity could be an actinic keratosis or a very early nonmelanoma skin cancer.  It is not clear from the record whether her diagnosed actinic keratosis is associated with her service-connected skin disability.  Accordingly, a VA examination is needed to clarify the extent of the Veteran's service-connected skin disability with associated scars.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of her service-connected basal cell carcinoma scarring involving the right clavicle and associate scarring and squamous cell carcinoma to include associated scars.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In particular, the examiner should provide an opinion as to whether actinic keratosis is related to the service-connected skin disability or to the Veteran's active service.  The examiner should also be directed to provide a full description of the symptomatology associated her service-connected basal cell carcinoma and squamous cell carcinoma, to include associated scars.  The examiner should consider any reports of pain or numbness associated with the Veteran's scars. 

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




